Title: To Benjamin Franklin from Anthony Todd, 31 October 1768
From: Todd, Anthony
To: Franklin, Benjamin


Dear Sir
General Post Office October 31, 1768.
As Lord Le Despencer cannot get at his Oats, being under a Stack of Wheat,  in time for your sending them to America for the next Season, I herewith send you my last Years produce as His Lordship will supply me with some. I have also added a little more of the Swiss Barley and am very truly Dear Sir Your most obedient humble Servant
Anth Todd
 
Addressed: To / Dr. Franklin